                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SHIRLEY V. REMMERT,
                                   7                                                       Case No. 18-cv-07560-HSG (PR)
                                                        Plaintiff,
                                   8                                                       JUDGMENT
                                                 v.
                                   9
                                         PEOPLE OF THE STATE OF
                                  10     CALIFORNIA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in this Court’s Order of Dismissal, a judgment of dismissal

                                  14   without prejudice is entered.

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16   Dated: 1/28/2019

                                  17                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
